Citation Nr: 0017576	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  00-08 785	)	DATE
	)
	)


THE ISSUE

1.  Whether the June 21, 1982 decision by the Board of 
Veterans' Appeals (Board) that denied the claim of 
entitlement to an increased rating for post phlebitic 
syndrome, residuals, fracture, right femur, should be revised 
or reversed on the grounds of clear and unmistakable error.  

2.  Whether the June 21, 1982 decision by the Board that 
denied entitlement to a total evaluation based on individual 
unemployability due to service-connected disability should be 
revised or reversed on the grounds of clear and unmistakable 
error.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from March 1947 to March 
1950 and from October 1951 to November 1957.  

Other issues to be addressed by the Board include entitlement 
to a compensable evaluation for scars from surgical removal 
of sebaceous cysts of the back of the neck and buttocks and 
entitlement to an earlier effective date for the award of a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  These issues are 
the topics of a separate decision.  


FINDINGS OF FACT

1.  By a June 21, 1982 decision, the Board denied entitlement 
to an increased rating for post phlebitic syndrome, 
residuals, fracture, right femur.   

2.  In the June 1982 decision, the Board also denied 
entitlement to a TDIU rating.  

3.  On April 14, 2000, the Board filed a motion to revise the 
1982 Board decision under Public Law 105-111, which permits 
revision of Board decisions on the basis of a finding of CUE.  

4.  Neither the May 1981 rating decision nor the June 1982 
Board decision applied 38 C.F.R. § 3.344 to the reduction of 
the evaluation of the veteran's post phlebitic syndrome, 
residuals, fracture, right femur, from 60 percent to 30 
percent; the 60 percent rating had been in effect from 
February 1966.

5.  Neither the May 1981 rating decision nor the June 1982 
Board decision applied 38 C.F.R. § 3.343 to the termination 
of the veteran's TDIU rating.

CONCLUSIONS OF LAW

1.  The motion for revision of the June 21, 1982 Board 
decision that denied entitlement to an increased rating for 
post phlebitic syndrome, residuals, fracture, right femur, is 
granted based on a finding of CUE.  38 U.S.C.A. §§ 5109A, 
7111 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1401, 
20.1402, 20.1403, 20.1404 (1999).  

2.  The motion for revision of the June 21, 1982 Board 
decision that denied entitlement to TDIU rating is granted 
based on a finding of CUE.  38 U.S.C.A. §§ 5109A, 7111 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1401, 20.1402, 
20.1403, 20.1404 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Background.  

Service connection was established for post phlebitic 
syndrome in the right lower extremity in an August 1958 
rating decision, which assigned a 20 percent rating.  The 
disability rating was increased to 30 percent in a March 1961 
rating decision.  A May 1966 rating decision increased the 
disability evaluation to 60 percent, effective from February 
1966.  Individual unemployability was established from April 
1968, as reflected in a May 1968 rating decision.  

The June 21, 1982 Board decision framed the issues then on 
appeal as "Entitlement to an increased evaluation for post 
phlebitic syndrome, residuals, fracture, right femur, 
evaluated as 30 percent (30%) disabling" and "Entitlement 
to a total evaluation based on individual unemployability due 
to service-connected disability."  The case came to the 
Board on appeal from a May 1981 rating decision, by which the 
originating agency reduced the disability rating for post 
phlebitic syndrome from a 60 percent to a 30 percent rating 
and terminated the TDIU rating.  This reduction was pursuant 
to DVB Circular 21-80-7, "Review of Individual 
Unemployability Cases".  By this circular, dated in 
September 1980, ROs were directed to review cases of veterans 
who were in receipt of compensation, were rated unemployable, 
and were under the age of 60 and would not obtain the age of 
60 in 1980.  The reduction in the disability rating and the 
termination of the TDIU rating were based on the review 
precipitated by this circular.  

The Board in its June 21, 1982 decision reached the following 
findings of fact:  

1.  The most recent Veterans 
Administration examinations have 
disclosed that manifestations of service-
connected disability of the right lower 
extremity include complaints of pain and 
functional impairment, need for 
medication, edema, a linear incision on 
the lateral part of the right thigh, a 
mild stigmata of venous insufficiency, 
right thigh arterial pressure of 122, 
right above-the-knee arterial pressure of 
168, right below-the-knee arterial 
pressure of 178, right dorsalis pedis 
pressure of 160, right posterial tibial 
pressure of 156, free insufficiency in 
the right leg from the femoral vein to 
the posterior tibial vein, and use of 
support stockings.  

2.  It has not been demonstrated that 
service-connected disability of the right 
lower extremity is productive of 
sufficient impairment so as to prevent 
the veteran from engaging in some sort of 
substantially gainful occupation.  

On these bases, the Board reached the following conclusions 
of law:

1.  The schedular criteria for an 
evaluation in excess of thirty percent 
(30%) for post phlebitic syndrome, 
residuals, fracture, right femur, have 
not been met.  (38 U.S.C. 355; 38 C.F.R. 
Part 4, Diagnostic Code 7121)

2.  A total evaluation based on 
individual unemployability due to 
service-connected disability is not 
warranted.  (38 U.S.C. 355, 
38 C.F.R. 3.321, 3.40, 3.341, 4.16 and 
Part 4).  

Incidentally, I note that since this time, the veteran has 
been attempting to have his TDIU restored.  Eventually, this 
benefit was granted from August 30, 1991.  This action 
precipitated the veteran's claim for an earlier effective 
date for the award of TDIU, an issue that is the topic of a 
separate decision by the Board.  The veteran's assertion of 
error in the May 1981 rating decision was referred to the RO 
by the Board's August 14, 1996 decision.  The RO sent a 
letter to the veteran in October 1999, soliciting a valid 
claim of CUE in May 11, 1981 rating decision.  

A decision by an agency of original jurisdiction is 
"subsumed" into a subsequent Board decision on the merits, 
so that a decision of the agency of original jurisdiction 
should no longer be subject to a claim for CUE.  Donovan v, 
West, 158 F.3d 1377 (Fed. Cir. 1998); Talbert v. Brown, 7 
Vet. App. 352, 355 (1995); VAOPGCPREC 14-95, 60 Fed. Reg. 
43185 (1995).  In this case, the May 1981 RO decision was the 
subject of the Board's June 21, 1982, decision.  
Consequently, the proper procedure to address a claim of CUE 
would be a motion to review the Board's June 21, 1982, 
decision.  As the veteran has clearly and repeatedly 
indicated his desire to have the decision reviewed, and has 
presented arguments based on CUE, the Board will review its 
decision for CUE on its own motion.

B.  Public Law 105-111

On November 21, 1997, Public Law 105-111 (codified at 
38 U.S.C.A. §§ 5109A and 7111) was enacted to permit 
revisions of Board decisions on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 
1999).  The Board may, on its own motion, undertake a review 
of a prior Board decision on the grounds of CUE.  
38 C.F.R. § 20.1407.  The Board filed a motion to revise the 
1982 Board decision under the provisions of Public Law 105-
111 on April 14, 2000.  

The Board's review for CUE in a prior Board decision must be 
based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b)(1).  

CUE is a very specific and rare kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied.  38 C.F.R. § 20.1403(a)).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different outcome result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c)).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 38 
C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

CUE does not include the otherwise correct application of the 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute.  38 C.F.R. § 20.1403(e).  

In this case, I find that the Board in its June 21, 1982 
decision, erred in its failure to apply the provisions of 
38 C.F.R. § 3.344 with respect to the reduction of the 
disability rating for entitlement to an increased rating for 
post phlebitic syndrome, residuals, fracture, right femur, 
and in its failure to apply 3.343 in its denial of a TDIU 
rating.  

C. CUE in the denial of an increased rating for 
post phlebitic syndrome, residuals, fracture, right femur.  

The error in the June 21, 1982 decision was that Board did 
not did not address the issue before it as a rating 
reduction, but as an increased rating.  Because the RO in its 
May 1981 decision reduced the veteran's disability of 
benefits, the Board was required to consider the provisions 
38 C.F.R. § 3.344, which pertain to the stabilization of 
disability evaluations.  

(a) Examination reports indicating 
improvement. Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and Department of Veterans 
Affairs regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete. . . . Examinations less full 
and complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement. . . will not be 
reduced on any one examination, except in 
those instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected the rating 
agency will consider whether the evidence 
makes it reasonably certain that the 
improvement will be maintained under the 
ordinary conditions of life. . . . 

(c) Disabilities which are likely to 
improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve. Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  

38 C.F.R. § 3.344.  

Neither the May 1981 rating decision nor the June 1982 Board 
decision reflect consideration or application of this 
provision.  Judicial interpretation of the law has held that 
rating reductions not conforming to the provisions of 
38 C.F.R. § 3.344 are "void ab initio".  For example, in 
Kitchens v. Brown, 7 Vet. App. 320 (1995), the Court held 
that the Board violated 38 C.F.R. § 3.344(a) (1995) 
(stabilization of disability evaluations) in improperly 
reversing the standard of proof by requiring the appellant to 
prove entitlement to restoration of his previous 100 percent 
rating for his service-connected disorder.  Kitchens, 7 Vet. 
App. at 325.  Before a rating is reduced, the examination on 
which the reduction is based must be at least as full and 
complete as the examination upon which the appellant's rating 
was originally awarded.  See 38 C.F.R. § 3.344(a).  Although 
the Board recognized that a more thorough examination was 
required under section 3.344(a), the Board simply omitted the 
requirements of the regulation in providing the reasons or 
bases on which the reduction was based.  Kitchens, supra.  
The Court held that where VA reduces the appellant's rating 
without observing applicable laws and regulations, the rating 
is void ab initio and the Court will set aside the decision 
as "not in accordance with the law."  Kitchens, 7 Vet. App. 
at 325 (citing to 38 U.S.C. § 7261(a)(3)(A)).  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996).  

The initial procedural burden falls squarely on VA to show 
material improvement from the previous rating examination 
that had continued a veteran's disability rating.  Ternus v. 
Brown, 6 Vet App 370, 376 (1994). VA must compare the 
examination which purports to show that the veteran's 
condition has materially improved, with the last examination 
continuing his rating.  Hohol v. Derwinski, 2 Vet App 169, 
172 (1992).  

In this case, the RO in its 1981 decision reduced his 
disability rating for post phlebitic syndrome from a 60 
percent to 30 percent rating based on the results of one 
previous VA examination.  The 60 percent rating had been in 
effect since 1966, more than 5 years before it was reduced in 
the 1981 rating decision.  Moreover, the report of the April 
1981 VA examination that formed the basis for the reduction 
predominantly consists of a declaration of the medical 
history rather than an evaluation of the veteran's then-
current findings.  There is no clear indication of material 
improvement in the physical condition or any indication that, 
if existent, such improvement would be maintained under the 
ordinary conditions of life.  

The Board, in its June 21, 1982 decision, failed to apply the 
proper standard of review of the veteran's appeal of the 
rating reduction.  As rating reductions not conforming to the 
provisions of 38 C.F.R. § 3.344 are "void ab initio", this 
is the type of error that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  In view of the 
foregoing, I find CUE due to misapplication of the 
regulations in effect at the time of the Board's 1982 
decision.  

D.  Entitlement to a TDIU rating.  

The provisions of 38 C.F.R. § 3.343, pertaining to the 
continuance of total disability ratings, state in pertinent 
part:  

Individual unemployability.  (1) In 
reducing a rating of 100 percent service-
connected disability based on individual 
unemployability, the provisions of § 
3.105(e) are for application but caution 
must be exercised in such a determination 
that actual employability is established 
by clear and convincing evidence. . . .  

(2) If a veteran with a total disability 
rating for compensation purposes based on 
individual unemployability begins to 
engage in a substantially gainful 
occupation during the period beginning 
after January 1, 1985, the veteran's 
rating may not be reduced solely on the 
basis of having secured and followed such 
substantially gainful occupation unless 
the veteran maintains the occupation for 
a period of 12 consecutive months.  For 
purposes of this subparagraph, temporary 
interruptions in employment which are of 
short duration shall not be considered 
breaks in otherwise continuous 
employment.  

38 C.F.R. § 3.344.

The error in the June 21, 1982 decision was that the Board 
did not address the issue before it as a termination of a 
TDIU rating.  Rather, it characterized the appealed issue as 
entitlement to a TDIU rating.  Although the symptoms 
manifested by the veteran on the most recent examination 
might not be as pervasive as those which he initially 
exhibited, the adjudicators can not simply rate the 
disability as though it was a new claim.  Rather, 38 C.F.R. 
§ 3.343 makes the requirements for reduction from a total 
rating more stringent than those for an initial award.  See 
Collier v. Derwinski, 2 Vet App 247, 249 (1992).  Reduction 
requires "material improvement", which by definition 
requires that the veteran attain improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work.  

The Board, in its 1982 decision, applied the wrong standard 
of review to the veteran's appeal by its failure to apply the 
provisions of 38 C.F.R. § 3.343 that were in effect at the 
time of the veteran's appeal.  For instance, the Board failed 
to demonstrated that actual employability was established by 
clear and convincing evidence prior to the termination of the 
TDIU rating.  In effect, the Board improperly reversed the 
standard of proof by requiring the appellant to prove 
entitlement to a TDIU rating.  See Kitchens, 7 Vet. App. at 
325.  This is the type of error that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Accordingly, 
clear and unmistakable error was committed as a result of 
misapplication of the regulations in effect at the time of 
the Board's 1982 decision.  


ORDER

The June 21, 1982 decision by the Board, denying an increased 
rating for post phlebitic syndrome, residuals, fracture, 
right femur, was based on clear and unmistakable error.  The 
60 percent rating for this disability should be restored.

The June 21, 1982 decision by the Board, which denied 
entitlement to a TDIU rating was based on clear and 
unmistakable error.  The TDIU rating should be restored.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

 


